Case 1:18-cr-20269-MGC Document 350 Entered on FLSD Docket 07/30/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 18-cr-20269-MGC

  UNITED STATES OF AMERICA,

  v.

  NOE REINA DE LA CRUZ and
  RAUL GIL-RODRIGUEZ,

                    Defendants,
  ________________________________________/

                                    RESTITUTION ORDER

          THIS CAUSE is before the Court for a determination as to the restitution owed by

  Defendants Noe Reina De La Cruz and Raul Gil-Rodriguez to recognized victims in this case. In

  light of the parties’ stipulation and agreement, IT IS HEREBY ORDERED that each Defendant,

  as to Noe Reina De La Cruz and Raul Gil-Rodriguez, shall pay restitution of $770,582.14 to Citi.

  The mailing address for Citi, to which payment should be made, is as follows:

  CSIS
  14700 Citicorp Drive
  Bldg 2, 1st Floor, MC5205
  Hagerstown, MD 21742
  Attn: Victoria Yeager

       IT IS FURTHER ORDERED that restitution shall be joint and several as between co-

  defendants Noe Reina De La Cruz and Raul Gil-Rodriguez.

          DONE AND ORDERED in chambers at Miami, Florida, this 30th day of July 2019.
